IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           July 15, 2008
                                     No. 07-51419
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

NORA JOSEFINA ROBLES

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                          USDC No. 3:07-CR-1559-ALL


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Nora Josefina Robles appeals the sentence imposed following her guilty
plea conviction of importation of marijuana, possession with intent to distribute
marijuana, and illegal reentry. She argues that the district court clearly erred
by denying her motion for a two-level reduction under U.S.S.G. § 3B1.2(b)
because she had a minor role in the offense.
       A Section 3B1.2 reduction applies only when a defendant is substantially
less culpable than the average participant. United States v. Villanueva, 408

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-51419

F.3d 193, 203 & n.9 (5th Cir. 2005). Robles’s courier status alone did not entitle
her to a role adjustment because a defendant may be a courier without being
“substantially less culpable than the average participant.” United States v.
Brown, 54 F.3d 234, 241 (5th Cir. 1995) (internal quotation marks and citation
omitted) (emphasis in original). If a sentence is based on activity in which a
defendant was actually involved, Section 3B1.2 does not require a reduction in
the base offense level even though the defendant’s activity in a larger conspiracy
may have been minor. United States v. Atanda, 60 F.3d 196, 199 (5th Cir. 1995).
      Robles admitted to transporting 40.47 kilograms of marijuana across the
border and she admitted that she suspected that the vehicle that she was driving
across the border contained the drugs. Her sentence was based on the amount
of drugs which were present in the vehicle. Accordingly, the district court did
not clearly err in denying her request for a reduction based on her role in the
offense. The judgment is AFFIRMED.




                                        2